Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicants’ reply filed on 03/11/2021.
Claims 1 – 20 have been examined; wherein:
claims 1, 4, 6 – 8, 10, 13, 15, 16, and 20 have been amended; and
claims 2, 3, 11, and 12 have been canceled.
Claims 1, 4 – 10, and 13 – 20 are allowed (these claims are renumbered to 1 – 16.)

Response to Amendments
Claim objections for claims 2 – 4, 6, 8, 11 – 13, 15, and 16 are withdrawn in view of Applicants’ amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Robert D. Bean (Reg. No. 74,727) on 03/22/2021, to put the application in condition for allowance.
Amend claims 1, 4, 8, 10, 13, 18, and 20 as follow:
Claim 1 (currently amended)
A computer-implemented method for identifying one or more source files for use in debugging compiled code, comprising:
receiving a binary file with no corresponding source file available;
extracting two or more source files from one or more source repositories;
compiling the two or more source files;
determining that one or more field signatures or method signatures of match one or more field signatures or method signatures, respectively, of the binary file;
responsive to the determining, identifying that a plurality of bytecodes of the at least one of the two or more compiled source files match a plurality of bytecodes of the binary file; and   
responsive to the identifying, determining that the at least one of the two or more source files as corresponding with the binary file.

Claim 4 (currently amended)
The method as claimed in claim 1, further comprising:
configuring the one or more source repositories, wherein the one or more source repositories contain the two or more source files.


Claim 8 (currently amended)
The method as claimed in claim 1, wherein the method is carried out at a point a debugging tool needs to step through the binary file with no source file available.

Claim 10 (currently amended)
A system for identifying one or more source files for use in debugging compiled code, comprising:
one or more processors, one or more computer-readable memories, one or more computer readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the system is capable of performing a method comprising:
receiving a binary file with no corresponding source file available;
extracting two or more source files from one or more source repositories;
compiling the two or more source files;
determining that one or more field signatures or method signatures of match one or more field signatures or method signatures, respectively, of the binary file;
responsive to the determining, identifying that a plurality of bytecodes of the at least one of the two or more compiled source files match a plurality of bytecodes of the binary file; and   
 determining that the at least one of the two or more source files as corresponding with the binary file.

Claim 13 (currently amended)
The system as claimed in claim 10, further comprising:
configuring the one or more source repositories, wherein the one or more source repositories contain the two or more source files.

Claim 18 (currently amended)
The system as claimed in claim 17, wherein the system is activated at a point the debugging tool needs to step through the binary file with no source file available.

Claim 20 (currently amended)
A computer program product for identifying one or more source files for use in debugging compiled code, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
receiving a binary file with no corresponding source file available;
extracting two or more source files from one or more source repositories;
compiling the two or more source files;
 field signatures or method signatures of match one or more field signatures or method signatures, respectively, of the binary file;
responsive to the determining, identifying that a plurality of bytecodes of the at least one of the two or more compiled source files match a plurality of bytecodes of the binary file; and   
responsive to the identifying, determining that the at least one of the two or more source files as corresponding with the binary file.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
As Applicants pointed out in remark dated 03/11/2021 (p. 8), the cited references do not disclose “determining that one or more field signatures or method signatures of at least one of the two or more compiled source files match one or more”.  These limitations in combination with other elements recited present a subject matter that is novel because they are not distinctly taught and present in the prior arts of record.  As a result, claim 1 and its dependent claims 4 – 9 are allowed.
Claim 10
Claim 10 recites limitations in the same manner as claim 1.  Thus, claim 10 and its dependent claims 13 – 18 are also allowed for the same reasons.
Claim 20
Claim 20 recites limitations in the same manner as claim 1.  Thus, claim 20 is also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ARNOLD (Pub. No. US 2010/0083224 A1): modifying code of running program without restarting the running program by comparing differences in the running program’s running binary code versus object code.
Pai et al. (Pub. No. US 2009/0049430 A1): generate digital signature for a source file. Verify that a binary object file has been generated, a digital signature is generated for the source file and compared to the previously stored digital signature for the source file.
Walter Binder et al. (NPL; Advanced Java Bytecode Instrumentation): compare different approaches to bytecode instrumentation in Java and come up with a novel instrumentation framework.
Philippe Moret et al. (NPL; Polymorphic Bytecode Instrumentation): Introducing polymorphic bytecode instrumentation (PBI) which is an effective technique enabling complete bytecode coverage, any method with a bytecode representation can be instrumented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192